DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2 and 3 combine embodiments that are not disclosed as compatible or described in combination by the disclosure. Claims 2 and 3 depend from claim 1, claim 1 was amended to require the one or more conductive welding elements comprise a plurality 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 appear to combine mutually exclusive embodiments.  Claim 1 requires the one or more elements are conductive balls, and claims 2 require the element is continuous closed loop. It is unclear what is required by the claim language as the elements appear to be required to be both balls and a closed loop/ring. For the purpose of examination it is assumed the one or more elements are required to be a plurality of conductive balls. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pionetti et al. [US2013/0114945, of record, previously cited, “Pionetti”] in view of Rice [US4728223, of record, previously cited], and Novorsky et al. [US4749833, of record, previously cited, “Novorsky”].
Pionetti discloses a  method of assembling together two tubes (2 and 3) of thermoplastic materials, wherein said assembly is performed by welding by heating two contact surfaces of revolution that are pressed one against the other and that belong respectively to two portions, of two tubes (2 and 3) placed in abutment or overlapping coaxially (XX'), the two tubes comprising a) a first tube (3) constituted by a rigid tubular junction sleeve (3) made of thermoplastic material inserted coaxially inside a first steel pipe (11) element that is metal welded or that is to be metal-welded in abutment with a second steel pipe (12)  element, and b) a second tube (2) constituted by a coating of thermoplastic material applied as a liner of said steel pipe elements (1), wherein said assembly is performed by welding by heating one or more conductive welding element (6) and that is arranged at the interface between the two contact surfaces, of the two tubes (2 and 3) made of thermoplastic materials, so that the melting of the thermoplastic materials constituting said contact surfaces as a result of said heating of said conductive welding element provides a continuous and leakproof weld at said interface over at least one closed loop around the entire perimeter of said interface, as to provide a plurality of coaxial circular welding zones arranged side by side in parallel along the 
Pionetti discloses a heating a conductive heating element, but does not disclose induction heating the heating element by generating a magnetic field at the conductive welding element, and wherein an induction coil is arranged coaxially inside the two tubes. 
Rice discloses a method of assembling together tubes, wherein a spigot end (2) is placed together with a socket end (3) of adjacent tubes (1), wherein the socket end includes a conductive material (4) (Figures 1-2; column 4, line 59-column 5, lines 25). Rice discloses placing an induction coil (6) coaxially within the adjacent tubes (1) and generating a magnetic field to inductively heat the conductive material (4) and join the tubes (1) (column 4, line 59-column 5, lines 25). 
Pionetti discloses conductive welding elements (6) arranged to extend around the entire circumference of the interface in the cross-section. However, Pionetti does not disclose the conductive welding elements comprising a plurliaty of conductive welding balls.  
Novorsky discloses a method of joining. Novorsky discloses induction heating a joint by induction heating spherical particles (25) placed in the joint area to form a weld (column 4, lines 51-column 5, lines 14).  Novorsky discloses the spherical particles (25) are positioned within an adhesive, and the adhesive has a preformed tubular or ribbon shape (column 4, lines 51-67). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pionetti by inductively heating the conductive heating 
With respect to claim 2, Rice said weld zone is made with said conductive welding element constituted by an element that is continuous in a closed loop around the entire perimeter of said interface (Figure 1). 
With respect to claim 3, Pionetti and Rich discloses said circular weld zone is made with a welding ring arranged coaxially with said tubes (Rice Figure 1; Pionetti Figure 1-2).
With respect to claim 4,  Pionetti discloses a plurality of coaxial circular welding zones, and Novorsky discloses a plurality of discontinuous ones of said one or more conducive welding elements (spheres arranged in a tube) that are juxtaposed or spaced apart extending around the entire perimeter of the interface. 
With respect to claim 5, Novorsky discloses the conductive welding elements includes a plurality of welding balls arranged in a tube (column 4, lines 51-67).
With respect to claim 6, Pionetti and Rich disclose one of the first and second tubes has a smaller thickness relative to the other one of the first and second tubes, and the one or more conductive weld elements present a thickness that is less than or equal 
With respect to claim 7, Pionetti and Rich each discloses the conductive welding elements are arranged in at least one peripheral pre-machined groove extending in a closed loop around the entire perimeter of said interface (see Figures). 
With respect to claim 8, Pionetti discloses a second tube (2) formed by a liner tube made of thermoplastic material for a first unit pipe element, a first end of the second tube not covering an end portion of said first unit pipe element (1) (Figures 1 and 2); and a first tube (3) formed by a rigid tubular junction sleeve having a first end arranged inside said first unit pipe element (1) made of steel at said end portion that is not provided with said liner, the second end of said tubular junction sleeve being arranged or being for arranging inside an end of a second unit pipe element made of steel that does not have said liner, with the remainder of the inner surface of the second unit pipe element being covered in a said liner, said tubular junction sleeve overlapping or being for overlapping a metal weld zone (5) between the abutting ends of two unit pipe elements (Figure 1). 
With respect to claim 9, Pionetti discloses said first end of the first tube and said first end of the second tube overlap one on the other to form said contact surfaces (Figure 1). 
With respect to claim 10, Pionetti discloses wherein said liner (2) and said sleeve (3) are of thickness less than 5 mm (paragraph 0052), and use is made of:  a liner presenting at least one end an end portion having the same thickness as the thickness of the main portion of said liner, defining a cylindrical inner surface corresponding to a 
With respect to claim 11, Pionetti discloses said first end of the first tube and said first end of the second tube are of complementary frustoconical shapes suitable for being arranged in abutment one against the other to form said contact surfaces (Figure 1). 
With respect to claim 12, Pionetti as modified discloses process for connecting together two unit elements (11 and 12) of a fluid transport pipe, each unit pipe element being made of metal alloy and being covered in a liner (2) made of a thermoplastic material with the exception of an end portion  not having a liner, the process comprising: a step of metal welding together the two unit pipe elements placed in abutment at their end portions not having a liner so as to form a cut-back zone in the liner (forming a weld 5; paragraph 0118); a step of positioning a tubular sleeve (3)  inside the cut-back zone . 
Response to Arguments
Applicant’s arguments and amendments with respect to the previous rejections under 35 USC 112 have been fully considered and are persuasive.  The previous rejections under 35 USC 112 have has been withdrawn.  However, the amendments to the claims introduce new issues and a new grounds of rejection under 35 USC 112 are detailed above. 
Applicant’s arguments directed toward the rejections based on Barnes is persuasive, and the rejections based on Barnes have been withdrawn. 
Applicant's arguments directed toward Novorsky have been fully considered but they are not persuasive.
Applicant asserts Novorsky fails to disclose balls arranged circularly to extend around the entire circumference of the interface cross-section.  Pionetti discloses the welding element is arranged circularly around the entire circumference of the interface.  Pionetti fails to disclose welding balls as the welding element. Novorsky discloses welding elements that include a plurality of welding balls.  Novorsky also discloses the welding balls can be arranged within a material that is formed into a tubular shape.  It would be obvious to one of ordinary skill to arrange welding balls circularly to extend around a circumference of an interface cross-section given Pionetti’s desire to have a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 16, 2021